               Case 1:20-cv-01713-LGS Document 21 Filed 09/08/20 Page 1 of 3


                       L ANDMAN C ORSI B ALLAINE & F ORD P.C.
                                         A NEW YORK PROFESSIONAL CORPORATION

                                                ATTORNEYS AT LAW
                                                                                             120 Broadway
                                                ONE GATEWAY CENTER
JOHN A. BONVENTRE, ESQ.                                                                      13th Floor
MEMBER                                                 4TH FLOOR                             New York, New York 10271
                                                                                             Tel: (212) 238-4800
TEL: (973) 623-2700                               NEWARK, NJ 07102
EMAIL: jbonventre@lcbf.com                       TELEPHONE (973) 623-2700                    One Penn Center
                                                  FACSIMILE (973) 623-4496                   1617 JFK Boulevard, Suite 955
                                                                                             Philadelphia, PA 19103
                                                   www.lcbf.com                              Tel: (215) 561-8540


                                               September 4, 2020
    Via ECF
    Honorable Judge Lorna G. Schofield
    United States District Court
    Southern District of New York
    500 Pearl St
    New York, NY 10007

                      Re:       Andre Francis v. National Railroad Passenger Corp.
                                Civil Action No: 1:20-CV-01713-LGS

    Dear Judge Schofield:

             This office represents Defendant, National Railroad Passenger Corp., in the above
    captioned matter. This letter is submitted, jointly with counsel for Plaintiff, Sean Constable, Esq.,
    of Flynn & Wietzke, P.C., to request a 60-day adjournment of all discovery deadlines in
    accordance with Your Honor’s Order of September 2, 2020. This is the Parties’ second request for
    its first extension of the discovery deadlines. Pursuant to the Order, this Court denied, without
    prejudice, the Parties’ first request, directing that the Parties’ advise what discovery is outstanding.

            To date, the Parties have exchanged Rule 26 Disclosures and medical records. The Parties
    also have exchanged responses to Interrogatories and Requests for Production of Documents. The
    outstanding discovery includes: (1) plaintiff’s deposition; (2) one to two defense witness depositions;
    (3) possibly an IME of plaintiff; and (4) possibly retention of and exchange of expert disclosures. The
    parties are confident this discovery can be accomplished with a sixty (60) day extension of the current
    deadlines. The Parties have worked cooperatively to complete discovery. The Parties have worked
    diligently to obtain complete medical records despite that obtaining same has been somewhat
    hampered by Covid-19. Most importantly, the ability to conduct live depositions has been hampered
    due to restrictions associated with COVID-19. With that said, and with the Court’s permission, the
    Parties have scheduled Plaintiff’s deposition (to be conducted remotely) for October 1, 2020 and the
    depositions of defense witnesses also will be completed in October. Once depositions are completed,
    the Parties will evaluate the need for liability and/or medical experts. Following that, it is the Parties
    intention to engage in settlement discussions, perhaps, including requesting a settlement conference
    before the Magistrate Judge.

            Based on the foregoing, the Parties’ respectfully request a 60-day adjournment of all
    discovery deadlines as follows:




4851-3384-2121v.1
               Case 1:20-cv-01713-LGS Document 21 Filed 09/08/20 Page 2 of 3




       Fact discovery, including depositions, currently scheduled for 9/1/2020, to 10/30/2020;
       Expert discovery, currently scheduled for 10/16/2020, to 12/15/2020;
       Pre-Motion Conference, currently scheduled for 10/30/20, to 12/29/2020 or 1/5/2021.

      Thank you for your attention and consideration to this request.

                                                     Respectfully submitted,
                                                     s/ John A. Bonventre, Esq.

                    cc:   Sean Constable (via ECF)


      Application GRANTED. The parties shall proceed with depositions, including by remote means, if
      necessary. If and when the parties would like a referral for a settlement conference, the parties shall file
      a joint letter request. An Amended Case Management Plan will issue separately.

      Dated: September 8, 2020
             New York, New York




4851-3384-2121v.1
Case 1:20-cv-01713-LGS Document 21 Filed 09/08/20 Page 3 of 3
